 

Case 20-10343-LSS Doc 6330 Filed 09/21/21 Page1of2

FILED
221 SEP 21 AM 9: 95

Justice Laurie Selber Silverstein

Boy Scouts of America Bankruptcy Case CLERK
824 Market Street ee BANKRUPTCY CSUR:
6" Floor a Met Gr tif! MAO

Wilmington, Delaware 19801

September 16, 2021

Case: an

 

Dear Justice Laurie Selber Silverstein:

I am sorry to bother you again, but a read a recent article dated September 14, 2021
(Associated Press) that said one of the final steps in this trial/oankruptcy would include
allowing the Boy Scouts of America and their co-defendants to send out a “final”
questionnaire that would have to be filled out by us, the men that filed molestation suits,
before any money was paid out.” I hate to say it but as a man with degrees in Business
Administration with an emphasis in Corporate Finance and Accounting; Social
Psychology with an emphasis in Deviant Behavior (breaking the law), Communications
with an emphasis in Journalism, Radio, and Television; and an MA in English
Composition, this statement from a reputable national media company in America makes
me cringe to think that these men are going to be forced to endure more humiliation by
being forced to again repeat, and live, the nightmare they have already been asked to first
describe what happened, and then were again asked to complete a document where they
again wrote a description of their terrible and degrading ordeal. What more can we add?

When is enough going to be enough? As a man with a Social Psychology degree, I hate
to say it but to me, I feel this constant repetitive requests for more and more alleged
details of events that for many of us happened over 20, 30, 40, and 50 years ago are
nothing more than harassment tricks to try and find an excuse to deny payment for what
can easily be called rape cases. I feel in away, these requests are tricks to, in a way,
prove that “they asked for it.” Note that this trial trick was often used in cases when
women were raped in the past. Finally, in a way, I think I can say that these defendants’
lawyers are getting away with trying these men over and over, under the guise of “He
should have known better.” This trial is over, and it’s time for the Boy Scouts of
America and their fellow defendants to “DO THE RIGHT THING.”

  

Sincerely, a man that lost his innocence to a BSA lead

PS I pray that God will help you find the right answer to these proceedings. You are in
my prayers. RC

PSS The Mokmor Hur A £s Get vg otf 3 0 CASY'
Tt ts A Ay 5S 1 NESS.
 

 

:ttaill | FIRMLY TO SEAL FLAT RATE

  

 

 

 

 

 

 

io Cle © oe POSTAGE REQUIRED
a | = -tAGE PAID a _
- $7 9 5 Origin: 93277 -
9/17/24
ae . 0581960577-09
Le PRIORITY MAIL 2-DAY® | come a
nN O Lb 1.60 oz
q 1006
® EXPECTED DELIVERY DAY: 09/21/24

TO:
824 N MARKET ST
Wilmington DE 19801-3024

USPS TRACKING® # |

LO |

TO:
9505 5145 4427 1260 7134 65

upavaliapie. * 7

or eypplies online.* T ust; 1 Ow LQ UCR Se lac S Nee e

 

 

wo

30

: Bord 6830 Filed O@g4/?

  
 

 

oo
oO
oO.

 

S

2

This packaging Is the property of the U.S, Postal Service® and Is provided solely for use in sending Priority Mail® shipments.
Misuse may be a violation of federal law. This packaging Is not for resale. EP14F © U.S. Postal Service; October 2018; All rights reserved.

 

 

n geen internationally, a customs To schedule free “ ; |

son label may be required. Pram Cn Boy Ie ucts oF Pyner) CA. & R knisfey (a.
metic only 7

2 SZ2Y Maret ST-

i Oth Flove

i | mse Dalawie 19 §6

LTT | wilngn , Dales (9 Re
300001000014 OD: 12 1/2x 9 1/2 USPS.COM/PICKUP a ee? |

eae

only. ™ For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum welght Is 4 Ibs.
